185 F.2d 900
88 U.S.App.D.C. 395
Janice Marie SMITH, a Minor by Her Father and Next Friend,Robert E. Smith, and Robert E. Smith,Individually, Appellantsv.Rhoda M. (Childs) KLINK, Appellee.
No. 10736.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 27, 1950.Decided Dec. 14, 1950.

Mr. Carl W. Berueffy, Washington, D.C., with whom Mr. Hyman Smollar, Washington, D.C., was on the brief, for appellants.
Mr. William E. Stewart, Jr., Washington, D.C., with whom Messrs. Richard W. Galiher and William H. Clarke, Washington, D.C., were on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
We find no prejudicial error in the record.  The judgment of the District Court is therefore affirmed.